Case 8:17-cv-01811-JDW-AEP Document 45 Filed 11/05/18 Page 1 of 4 PageID 223



                                     UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                            TAMPA DIVISION

JASON GAZA,

         Plaintiff,

v.                                                                           Case No. 8:17-cv-1811-T-27AEP

AUTO GLASS AMERICA, LLC, and
THE TEXTING COMPANY, INC. d/b/a/
TEXTEDLY,

      Defendants.
_____________________________________/

              DEFENDANT’S BILL OF COSTS TAXABLE AGAINST PLAINTIFF

         The Defendant, AUTO GLASS AMERICA, LLC, by and through undersigned counsel,

hereby submits the following Bill of Costs Taxable Against Plaintiff pursuant to 28 U.S.C.

§1920 and pursuant to the Defendant’s Motion to Tax Costs Against Plaintiff. D.E. 44. The clerk

is requested to tax the following as costs:


Deposition Transcript of Anthony Prieto* .........................................................................................185.40
(Pursuant to 28 U.S. 1920(4))

Deposition Transcript of Jason Gaza* ...............................................................................................$188.35
(Pursuant to 28 U.S. 1920(4))

*Supporting documentation attached.

                                                   DECLARATION

         I declare under penalty of perjury that the foregoing costs are correct and were

necessarily incurred in this action and that the services for which fees have been charged were

actually and necessarily performed. A copy of this bill has been served on all parties in the

following manner: electronic service.
Case 8:17-cv-01811-JDW-AEP Document 45 Filed 11/05/18 Page 2 of 4 PageID 224



                                                                         /s/ Michael V. Laurato
                                                                       Michael V. Laurato, Esq.
                                                                        Florida Bar No. 181447
                                                   For the Defendant, Auto Glass America, LLC
                                                                       Date: November 5, 2018



                               CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing has been electronically served on:

Law Office of W. John Gadd, P.A.
Bank of America Building
2727 Ulmerton Rd. Ste. 250
Clearwater, FL 33762
Telephone: (727) 524-6300
wjg@mazgadd.com
Counsel for Plaintiff

on November 5, 2018.
                                                                              /s/ Hannah Austin
                                                                        HANNAH E. AUSTIN
                                                                        Florida Bar No. 113231
                                                                        Austin & Laurato, P.A.
                                                                            1902 W. Cass Street
                                                                              Tampa, FL 33606
                                                                      Telephone: 813-258-0624
                                                                       Facsimile: 813-258-4625
                                                          E-service: haustin@austinlaurato.com
                                                            E-service: efile@austinlaurato.com
                                                          Counsel for Auto Glass America, LLC
Case 8:17-cv-01811-JDW-AEP Document 45 Filed 11/05/18 Page 3 of 4 PageID 225
Case 8:17-cv-01811-JDW-AEP Document 45 Filed 11/05/18 Page 4 of 4 PageID 226
